Citation Nr: 1419814	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  04-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for prostate cancer, to include as due herbicide exposure. 

2.  Entitlement to service connection for laryngeal cancer, to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1963 to September 1967. 

These matters return on appeal to the Board of Veterans' Appeals (Board) by a January 2014 Order from the Court of Appeals of Veterans Claims (Court) that granted a Joint Motion for Remand, vacated a June 2013 Board decision, and remanded the case for compliance with the terms of the joint motion.  

As a matter of history, the claim on appeal originally arose from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), in which the benefits sought on appeal were denied. 

In April 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The claims were remanded by the Board in July 2009, May 2011, and November 2012 for additional development.  After the requested development had been substantially completed, the matters are denied by the Board in the June 2013 decision, and gave rise to the June 2013 Court Order.  

The Board notes that since the June 2013 Court Order, the Veteran has submitted additional evidence with a waiver of original consideration by the RO. See 38 C.F.R. § 20.1304 (2013).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

2.  The preponderance of the competent evidence is against a finding that the Veteran was exposed to Agent Orange or other herbicide agents during his period of service, to include his service at Udorn Royal Thai Air Force Base (RTAFB) from September 1966 to September 1967. 

3.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service. 

4.  The preponderance of the evidence is against a finding that the Veteran's laryngeal cancer had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2. The criteria for service connection for laryngeal cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

The RO provided the Veteran with notice under the VCAA in July 2003 that  notified him of all notice elements necessary to substantiate his claim, but failed to notify him of about disability rating and effective date elements as required by Dingess.  As the claims for service connection for prostate cancer and laryngeal cancer are  herein denied, no disability rating or effective date will be assigned so there is no prejudice under Dingess.  Subsequently, in February 2004, the RO adjudicated the Veteran's claims in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his right wrist disorder and left wrist disorder service-connection claims.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Board remanded the matters on appeal in June 2009, May 2011, and in November 2012 to the RO (via the Appeals Management Agency (AMC)) for additional development in order to attempt to corroborate the Veteran's allegations of in-service exposure to herbicides, including Agent Orange.  In July 2009, the Board requested that the U.S. Army and Joint Services Records Research Center (JSRRC) confirm whether the Veteran was exposed to commercial herbicides and pesticides.  A negative response was received from JSRRC, and referred the AMC to the Air Force Medical Operations Agency, AQ AFMOA/SGPA Radiation Health Program and a negative response from the Radiation Health Program that referred the AMC to HQ AFCESA (Air Force Civil Engineer Support Agency) at Tyndall Air Force Base.  Although the AMC sent four requests to the recommended agency, no response was received.  

The Board remanded the claim in May 2011 to obtain a response from the HQ AFCESA at Tyndall Air Force Base.  An initial response was received from in June 2011 HQ AFCESA historian, Dr. R. B. H., who replied that there was no specific reference to the Veteran being at Udorn Royal Thai Air Force Base (RTAFB) between September 1966 and September 1967 and that without additional information such as unit name and number, he was unable to provide further assistance.  In response, the RO/AMC sent three additional requests including the unit information requested, the last being in July 2012, but received no further response.  

In November 2012, the Board instructed the RO/AMC to again attempt to receive a response from HQ AFCESA at Tyndall Air Force Base.  A January 2013 response was received from an archivist at the Air Force Historical Research Agency that an intense research project failed to demonstrate that herbicides or pesticides were used at Udorn RTAFB between September 1966 to September 1967.  It was noted that there was no perimeter fence to spray and that the entire base was surrounded by city or private property.  While vegetation control was recognized as a problem, there was no indication that vegetation control was handled with any herbicides during that time period.  In an April 2013 memorandum, a formal finding was made that insufficient information required to corroborate the Veteran's allegations of herbicide exposure in Thailand.  The Board finds that there has been substantial compliance with all of the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has been given guidance for when an examination is warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Simply stated, VA examinations under the standards of McLendon are not warranted in this case.  While the record reflects current diagnoses of prostate cancer and laryngeal cancer, status post laryngectomy, treatment records do not show that the Veteran was first diagnosed with or treated for either disorder until many years after his discharge from service.  The Veteran asserts that his diagnosed disorders are etiologically related to his alleged in-service exposure to Agent Orange.  However, his reports that he was exposed to Agent Orange during service are not supported by the record.  As explained further below, the Veteran is not entitled to presumptive exposure to herbicides, and there is no credible evidence of record that shows the Veteran was otherwise exposed to herbicides.  

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's prostate cancer or laryngeal cancer to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran's diagnosed disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of element (2) from the McLendon analysis above - any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  For skin conditions like chloracne or other acneform disease consistent with chloracne, it becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in order to fall within the presumptive provisions.  Id.; 3.309(e).

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for prostate cancer and laryngeal cancer.  The Veteran contends that he incurred prostate cancer and laryngeal cancer as a result of in-service exposure to Agent Orange while serving in Thailand.  Specifically, the Veteran alleges that herbicides were used at the Udorn Royal Thai Air Force Base (RTAFB) where he served, particularly on the perimeter to control jungle vegetation.  In the alternative, he contends that he was exposed to Agent Orange from working in close proximity to aircrafts that had recently returned from Vietnam and carried residuals of the herbicide agent.  The Veteran also has claimed that he was exposed to insecticides and other chemicals that may have caused his prostate and/or laryngeal cancer.

Turning first to the Veteran's allegation of in-service exposure to Agent Orange, the record does not show that the Veteran had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). 

In its Haas v. Peake decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service.  Id., 525 F.3d 1168 (Fed. Cir. 2008).  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal or Vietnam Campaign Medal.  See Id.

In this case, the Veteran has been awarded the Vietnam Service Medal (VSM) and Vietnam Campaign Medal (VCM), but his service personnel records do not show that the Veteran was ever physically present in the Republic of Vietnam for active duty service.  Again, as noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  The record does not show that the Veteran had any actual service in the Republic of Vietnam.  In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Thus, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309(e). 

The Veteran asserts that his exposure to Agent Orange was secondary to working near aircrafts that recently returned from Vietnam.  The Veteran contends that by working within close proximity to flight lines where such aircrafts landed, he was exposed to the residuals of the herbicides that were dispersed by the prevailing winds.  The Board finds that being within close proximity to the residuals of the herbicides that may have been transported on aircrafts returning from Vietnam does not equate to having a physical presence in Vietnam under VA laws and regulations.  Entitlement to presumptive service connection for prostate cancer and laryngeal cancer requires actual physical presence in Vietnam.   See 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii), Haas, supra.  

In regard to the Veteran's assertion that he was exposure to residuals of herbicides from working on aircrafts returning from Vietnam, there are no current medical studies of record that show harmful health effects from such secondary or remote herbicide contact that may have occurred.  See BVA Fast Letter 09-20, with attached VA memorandum on Herbicide Use in Thailand during the Vietnam Era.  The Board further finds that such an assertion is too speculative on its face to constitute credible evidence of actual exposure to herbicides.

The Veteran's primary contention is that he was exposed to herbicides that were sprayed around the perimeter of the Udorn RTAFB to control vegetation.  See April 2009 Board hearing transcript, pages 8 and 9.  The Veteran contends that while he was stationed at Udorn RTAFB, his duties as a fuel specialist required him to work in close proximity or on the base perimeter.  See Id., page 6.  The Veteran reports that the flight line at Udorn RTAFB was located near the perimeter and he spent numerous hours waiting on the dirt strip next to the perimeter fence waiting for aircrafts to return for re-fueling.  See March 2014 statement in support of the case.  He further reports that his unit's barracks were located near the base perimeter and he would take daily walk along the dirt strip that ran alongside the base perimeter.  See Id. The Veteran's service personnel records do show that the Veteran served as a fuel specialist and was stationed at Udorn RTAFB, in Thailand, from September 1966 to September 1967.  

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In the consideration of appeals, the Board is bound by the applicable statutes, VA regulations and the precedent opinions of the VA General Counsel; the Board is not bound by VA manuals, circulars or similar administrative issues.  38 C.F.R. § 19.5.  

While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, such exposure is not presumed for any veteran.  Rather, actual exposure must be demonstrated from the record.  Here, the Veteran's service personnel records do not contain affirming evidence showing that he served as a security policeman, a security patrol dog handler, or a member of a security police squadron while stationed near the Udorn RTAFB, in Thailand.  

The Board has considered the Veteran's lay statements that his duties as a fuel specialist while stationed in Thailand required him to be near the air base perimeter.  Notably, the record does contain photographs of Udorn RTAFB that demonstrate that the flight lines were located near the base perimeter.  In addition, in the Project CHECO Southeast Asia Report on Based Defense in Thailand states that the flight lines at Udorn RTAFB were located near the base perimeter.  See Id., page 73.  There is credible evidence of record to demonstrate that the Veteran's duties as a fuel specialist required him to serve near the air base perimeter at Udorn RTAFB.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

However, the Board cannot ignore the January 2013 response from an archivist at the Air Force Historical Research Agency which shows that research failed to demonstrate that herbicides or pesticides were used at Udorn RTAFB between 1964 and 1967.  The archivist noted that his research included official USAF unit histories that were held responsible for construction and defense of Udorn, and based on the results of his research, the archivist stated that "it is clear that herbicide spraying could not have occurred during the 1964 through 1967 time period since there was no perimeter fence to spray, and that the entire base was surrounded by city or private property."  This evidence of record strongly refutes that herbicides were used on or around the perimeter of Udorn RTAFB during the period that the Veteran was stationed at Udorn RTAFB. 

Notably, the Board's review of the Project CHECO Southeast Asia Report on Based Defense in Thailand only generally notes that herbicides were used to assist in vegetation control, and the report does not explicitly state, that the herbicides were used on the perimeter of Udorn RTAFB in 1966 and 1967.  In the CHECO report's excerpt on Udorn RTAFB base defense analysis, it was noted that the Udorn City abutted a large area of the base and a long section of the perimeter was shared with commercial airlines.  There was no specific reference that herbicides were used at Udorn RTAFB in pursuit of base defense. 

Although VA C&P services have issued bulletins and manual directives that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran near the air base perimeter at Udorn RTAFB, the January 2013 response from Air Force Historical archivist demonstrates that no actual exposure to herbicide could have occurred there between 1964 to 1967.  This evidence weighs very heavily against a finding of fact that the Veteran was exposed to herbicides while performing his duties near the perimeter of Udorn RTAFB from 1966 to 1967.  Furthermore, while the Veteran testified that he remember witnessing service men spray around the base, he denied actual knowledge of what was being sprayed or that Agent Orange was being used at those times.  See April 2009 Travel Board hearing transcript, page 8.  

While VA C&P services provides guidance on the extent of herbicide exposure outside Vietnam, such exposure is not presumed for any veteran and actual exposure must be demonstrated based on the facts found from the record.  Unlike Veteran's who served in the Republic of Vietnam during the Vietnam era who are presumed to have been exposed, including those service members who only disembark from a ship for the day and place "boots on the ground" in Vietnam; the presumption of exposure to herbicides does not carry to those servicemen who service in Thailand during the Vietnam era. 

As discussed, the most probative evidence of record does not support the Veteran's actual exposure to herbicides while he was stationed at Udorn RTAFB.  Again, while the Board is bound by the applicable statutes, VA regulations and the precedent opinions of the VA General Counsel, the Board is not bound by VA C&P services administrative directives.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

Consideration has been given to the places, types, and circumstances of the Veteran's service in his allegation of exposure to herbicides at Udorn RTAFB.  38 U.S.C.A. § 1154(a).  While the Veteran's duties as a fuel specialist placed him near or on the perimeter at Udorn RTAFB, the evidence of record does not demonstrate that herbicides were actually used at Udorn RTAFB while the Veteran was stationed there.  Even though actual "proof" of the Veteran's exposure to herbicides is not required, the evidence of record does not demonstrate that herbicides were used at Udorn RTAFB from 1966 to 1967.  This evidence heavily weighs against a finding that he was exposed to herbicides at Udorn RTAFB.  Here, the Veteran had no actual knowledge that herbicides were used at Udorn RTAFB while he was stationed there, and the evidence from Air Force Historical archivist refutes that herbicides were used on or around the perimeter of Udorn RTAFB during the period that the Veteran was stationed at Udorn RTAFB.  

For the reasons discussed above, however, the Board finds that the preponderance of the evidence is against a finding that the Veteran had actual exposure to herbicides in service.  Therefore, the Board finds that the preponderance of the evidence is against a finding of actual exposure to herbicides in service.

In short, the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Furthermore, no actual exposure to herbicides has been demonstrated from the record.  Rather, the highly probative evidence submitted by the Air Force Historical archivist overweighs the Veteran's assertion regarding any actual exposure to herbicides at Udorn RTAFB from 1966 to 1967.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  He is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e). 

Again, since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here.  However, service connection for prostate cancer and laryngeal cancer may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board next turns to whether the evidence of record supports the finding that the current diagnoses for prostate cancer and laryngeal cancer, status post laryngectomy are otherwise related to the Veteran's service.   Here, the Board finds that the weight of the evidence is against both of the claims.

A review of the Veteran's service treatment records shows they are entirely negative for complaints of, or treatment for, prostate cancer and laryngeal cancer.  In a July 1967 report of medical examination, prior to the Veteran's separation from service, it is noted that the Veteran had a history of a tonsillectomy, but no other abnormalities effecting his throat or mouth.  He also had a normal anus and rectum evaluation.  On the associated report of medical history, it was noted that the Veteran had a positive history of prostatitis in May 1965, but without any complications or recurrences during the remainder of service.  There were no other complaints indicative of prostate cancer or laryngeal cancer recorded at that time. 

The post-service treatment records show that the Veteran was first noted to have elevated results on Prostate-Specific Antigen (PSA) tests starting in 1994 and he was diagnosed with prostate cancer in July 2002 based on a positive biopsy.  The Veteran first began complaining of chronic hoarseness in October 1997 that was initially associated with a viral infection; however, after continuous complaints and further diagnostic tests, he was diagnosed with laryngeal cancer in January 1999.  He underwent a laryngectomy later that month.  None of these records suggests a link between the disorder and service.

There is no medical evidence showing that the Veteran's prostate cancer or laryngeal cancer existed during service.  See 38 C.F.R. § 3.303.   In addition, the evidence does not show that either disorder was diagnosed during one year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  

The evidentiary gap between the Veteran's active service and the earliest medical evidence of prostate cancer or laryngeal cancer weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

In addition, the record lacks any medical evidence establishing a possible relationship between the Veteran's current disorders and his period of active service.  

The Veteran's assertion that his diagnosed disorders are etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his diagnosed disorders are related to his period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the question of causation of the Veteran's prostate cancer or laryngeal cancer extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The Board again notes the Veteran's assertion that he was exposed to herbicides while service in Thailand, or by working on aircraft that had been present in Vietnam.  However, for the reasons set forth in detail above, the Board finds that there is no credible evidence of record establishing herbicide exposure while serving in Thailand.  In regard to the Veteran's assertion that he was exposure to residuals of herbicides from working in close proximity to aircrafts that were exposed to herbicides during flights to Vietnam, the Board finds that such an assertion is so speculative on its face as to not constitute credible evidence of in-service exposure to herbicides.  Furthermore, the Board also notes in passing that BVA Fast Letter 09-20, with attached VA memorandum on Herbicide Use in Thailand during the Vietnam Era, acknowledges the absence of medical studies that show harmful health effects from such secondary or remote herbicide contact that may have occurred.  The Veteran also has not submitted any contrary medical evidence that would indicate a nexus based on secondary exposure.

In sum, the record does not support the Veteran's assertions regarding any actual exposure to herbicide, and service connection on a presumptive basis is not warranted for either claim.  Additionally, the evidence of record does not show prostate cancer or laryngeal cancer during service or for years thereafter, nor does it show that the Veteran's current prostate cancer or laryngeal cancer are otherwise related to his period of service.  The evidence of record is not in relative equipoise on either claim.  Accordingly, as the preponderance of the evidence is against the claims for entitlement to service connection for prostate cancer or laryngeal cancer, the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for prostate cancer is denied. 

Entitlement to service connection for laryngeal cancer is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


